Title: From Thomas Jefferson to the Commissioners of the Provision Law for Albemarle and Certain Other Counties, 29 August 1780
From: Jefferson, Thomas
To: Commissioners of the Provision Law



Gentlemen
In Council August 29. 1780.

As we understand that the post at the barracks in Albemarle is distress’d for meal, we hereby extend your powers as commissioners of the provision Law to wheat of the present crop, and desire that you will by virtue of your commission endeavour to furnish as speedily as possible such quantities of wheat or flour of the present crop as Colo. Wood shall apply to you for. We repeat our entreaties that you be very exact in taking vouchers. I have the honour to be with great respect Gentlemen Your most obedient servant,

Th: Jefferson

